             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC., et al.,

            Plaintiffs,

      v.
                                     Civil Action
KATHY BOOCKVAR, et al.,              No. 4:20-cv-02078-MWB

            Defendants,              Hon. Matthew W. Brann

NAACP-PENNSYLVANIA STATE
CONFERENCE, et al.,

            Intervenor-Defendants,

DNC SERVICES
CORPORATION/DEMOCRATIC
NATIONAL COMMITTEE,

            Intervenor-Defendant.



    [PROPOSED] ORDER ON MOTION TO DISMISS AMENDED
      COMPLAINT BY INTERVENOR-DEFENDANTS NAACP-
   PENNSYLVANIA STATE CONFERENCE, BLACK POLITICAL
 EMPOWERMENT PROJECT, COMMON CAUSE PENNSYLVANIA,
LEAGUE OF WOMEN VOTERS OF PENNSYLVANIA, JOSEPH AYENI,
  LUCIA GAJDA, STEPHANIE HIGGINS, MERIL LARA, RICARDO
MORALES, NATALIE PRICE, TIM STEVENS, AND TAYLOR STOVER
      Upon consideration of the Motion to Dismiss the Amended Complaint filed

by Intervenor-Defendants NAACP-Pennsylvania State Conference, Black Political

Empowerment Project, Common Cause Pennsylvania, League of Women Voters of

Pennsylvania, Joseph Ayeni, Lucia Gajda, Stephanie Higgins, Meril Lara, Ricardo

Morales, Natalie Price, Tim Stevens, and Taylor Stover and Memorandum of Law

in support thereof, it is hereby ORDERED that the Motion is GRANTED.


Dated: November ___, 2020.



                                           _________________________
                                           Hon. Matthew W. Brann
                                           United States District Judge
